Citation Nr: 1028704	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for melanoma. 

2.  Entitlement to service connection for metastatic cancer of 
the lymph node.

3.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had over 21 years of active duty service ending with 
his retirement in January 1985.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Board hearing 
at the local RO was held in July 2008.  The Board remanded these 
issues for further development in November 2008.  

The issue of service connection for right foot disability was 
also remanded by the Board in November 2008.  However, a 
subsequent rating decision in March 2010 granted service 
connection for right foot disability, described as residuals chip 
fracture right great toe, post-operative exostectomies.  Thus, as 
this was a full grant of the benefit sought on appeal, this issue 
is no longer in appellate status. 

The Veteran submitted additional evidence to the Board in June 
2010.  Although the Veteran's representative waived RO 
consideration of this evidence in a June 2010 Informal Hearing 
Presentation, the RO will have the opportunity to review this 
evidence on remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the prior remand, the Veteran was afforded VA 
examinations in May 2009 and February 2010 with the same 
physician's assistant.  The examiner indicated that malignant 
melanoma with metastatic cancer of the lymph node was not known 
to be associated to Agent Orange exposure.  Subsequent to the 
opinion, the Veteran submitted medical publications indicating a 
link between melanoma and Agent Orange.  Although the Board 
regrets further delay, in order to fully assist the Veteran a 
clarifying opinion is appropriate.  Moreover, due to the medical 
complexity of the underlying question, an opinion should be 
sought from an oncologist, if available.

With respect to the Veteran's bilateral knee disability, the 
examiner gave an opinion that the Veteran's disability was not 
permanently aggravated by his military service.  However, the 
Veteran did not have a pre-existing knee disability documented on 
entrance and, thus, the examiner was directed to offer an opinion 
as to whether the Veteran's bilateral knee disability was 
incurred during service as opposed to aggravation.  Moreover, the 
examiner indicated that the service treatment records showed no 
complaint or treatment regarding the knees.  However, as observed 
in the Board's prior remand, a February 1984 service medical 
history showed occasional arthralgia in knees with change in 
weather.  It also does not appear that the examiner considered 
the Veteran's lay statements that his knee pain began shortly 
after service which he attributed to the boots he was required to 
wear.  Further, in the interim, the Veteran was also awarded 
service connection for a right foot disability.  Thus, it would 
seem appropriate to determine whether his bilateral knee 
disability is secondary to his now service-connected right foot 
disability.     

The Board's prior November 2008 remand directed the RO to send 
additional notice to the Veteran informing him of the information 
and evidence necessary to establish entitlement to service 
connection under a secondary theory entitlement pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  However, it does not 
appear that such notice was sent.  Thus, in order to comply with 
the Board's November 2008 remand, the RO must take additional 
action to send sufficient VCAA notice the Veteran.  See Stegall 
v. West, 11 Vet.App. 268 (1998).



Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with 
an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the Veteran of the 
evidence necessary to substantiate the 
issues on appeal under a secondary service 
connection theory of entitlement. 

2.  The Veteran should be scheduled for an 
appropriate VA examination with an 
oncologist, if possible (if an oncologist 
is not available, then with a medical 
doctor with sufficient expertise with 
melanoma) with regard to his melanoma and 
metastatic cancer of the lymph node.  It is 
imperative that the claims files be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims files and examining 
the Veteran, the examiner should respond to 
the following:

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
melanoma and metastatic cancer of the lymph 
node manifested during or are otherwise 
directly related to the Veteran's service, 
to include exposure to herbicides?

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
melanoma and metastatic cancer of the lymph 
node are proximately due to, or caused by, 
the Veteran's service-connected actinic 
keratoses?

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
melanoma and metastatic cancer of the lymph 
node have been aggravated by the Veteran's 
service-connected actinic keratoses?

A detailed rational for all opinions 
expressed should be given, to include a 
discussion of any relation to the Veteran's 
exposure to herbicides as well as how the 
manifestation of actinic keratoses, which 
is caused by UV radiation or sun exposure, 
could differ from the cause of melanoma, 
which is also known to be caused by UV 
radiation or sun exposure.  The examiner 
should also address the literature 
submitted by the Veteran and any other 
relevant medical studies or literature.

3.  The Veteran should be scheduled for an 
appropriate VA examination by a medical 
doctor with regard to his bilateral knee 
disability.  It is imperative that the 
claims files be made available to the 
examiner for review in connection with the 
examination.  After reviewing the claims 
files and examining the Veteran, the 
examiner should clearly delineate all 
bilateral knee disabilities.  Further, the 
examiner should respond to the following:

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any bilateral knee disability is directly 
related to the Veteran's service, to 
include his lay statements of wearing 
boots?

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any bilateral knee disability is 
proximately due to, or caused by, the 
Veteran's service-connected low back 
disability and/or right foot disability?

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any bilateral knee disability has been 
aggravated by the Veteran's service-
connected low back disability and/or right 
foot disability?

A detailed rational for all opinions 
expressed should be provided. 

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination reports to ensure that the 
above questions have been clearly answered 
and a rationale furnished for all opinions.  
If not, appropriate action should be taken 
to remedy any such deficiencies in the 
examination reports. 

5.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


